In related child protective proceedings pursuant to Family Court Act article 10, nonparty Joan C. Forrester, the attorney for the respondent mother, appeals from an order of the Family Court, Queens County (Richardson-Mendelson, J.), dated March 9, 2007, which, inter alia, imposed a sanction against her in the sum of $1,000.
Ordered that the order is modified, on the facts and in the exercise of discretion, by deleting the provision thereof imposing a sanction in the sum of $1,000 and substituting a provision therefor imposing a sanction in the sum of $250; as so modified, the order is affirmed, without costs or disbursements.
The Family Court did not improvidently exercise its discretion in imposing a sanction upon the respondent mother’s attorney. However, the sanction is excessive to the extent indicated. Prudenti, P.J., Crane, Fisher and McCarthy, JJ., concur.